[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] SUPPLEMENTAL MEMORANDUM
No costs are allowed to either party. The costs claimed by the plaintiff were incident to the law suit filed with a return date of October 31, 1993. That lawsuit never went to judgment. The court has confirmed the arbitration award in a proceeding brought pursuant to Connecticut General Statutes §§ 52-417,52-418 and 52-419 and Practice Book § 23-1.
The court's previous memorandum on the matter confirmed the arbitration by implication. The arbitration is explicitly confirmed. As to claims against David Wilcox, Sr., judgment is rendered in his favor in accordance with finding of arbitrator.
Kevin E. Booth, J. CT Page 6630